DETAILED ACTION
Status of the Claims
Claims 20, 23-27, 29-33, 35-36, 38-45, 48-51 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


¶ 8.04 Election by Original Presentation
Newly amended claim 39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
applying the second motion data to the machine learning model running on the roadside equipment to generate a predicted trajectory of one of the non-capable ground transportation entities; and, 


Claims 41, 43-45 are withdraw due to their dependency on claim 39.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 20, 23-27, 29-33, 35-36, 38, 48, 51  are rejected under 35 U.S.C. 103 as being unpatentable over Stelzig (US 20140195138) in view of Wolterman (US 20060181433), in view of in view of Bai (US 20170268896).
Regarding claim 20, Stelzig disclosed a roadway sensing systems, comprising
monitoring an intersection of a ground transportation network and approaches to the intersection using electronic sensors located in a vicinity of the intersection, the electronic sensors generating motion data about a plurality of ground  transportation entities moving on the approaches or in the intersection, the plurality of ground transportation entities comprising one or more non-capable ground transportation entities that are not capable of sending safety messages to other ground transportation entities in the vicinity of the intersection;
[0105] FIG. 23 illustrates a representation of three vehicles, that is, T.sub.1 shown at 23115, T.sub.2 shown at 23116, and T.sub.3 and shown at 23117 traveling through an intersection 23118 that is equipped with the communications equipment to communicate with instrumented vehicles. Of the three vehicles, T.sub.1 and T.sub.2 are able to communicate with each other, in addition to the infrastructure (e.g., the aggregation point 23119). T.sub.3 lacks the communication equipment and, therefore, is not enabled to share such information. The system described herein can provide individual vehicle tracks, in real world coordinates from the sensors (e.g., the multi-sensor video/radar/ALPR 23120 combination and/or the wide angle FOV sensor 23121), which can then be relayed to the instrumented vehicles T.sub.1 and T.sub.2. {“T.sub.3 lacks the communication equipment and, therefore, is not enabled to share such information.” thus the ground transportation entities are not capable of sending safety messages to other ground transportation entities in the vicinity of the intersection,}
sending, from equipment located in the vicinity of the intersection, safety messages to one or more capable ground transportation entities that are capable of receiving the safety messages, 
wherein the safety messages comprise information about the one or more non-capable ground transportation entities that are not capable of sending safety messages,
 [0106] Prior to transmission of the vehicle information, processing can take place at the aggregation point 23119 (e.g., an intersection control cabinet) to evaluate the sensor produced track information against the instrumented vehicle provided location and/or velocity information as a mechanism to filter out information already known by the instrumented vehicles. The unknown vehicle T.sub.3 state information, in this instance, can be transmitted to the instrumented vehicles (e.g., vehicles T.sub.1 and T.sub.2) so that they can include the vehicle in their neighboring vehicle list. Another benefit to this approach is that information about non-instrumented vehicles (e.g., vehicle T.sub.3) can be collected at the aggregation point 23119, alongside the information from the instrumented vehicles, to provide a comprehensive list of vehicle information in support of data collection metrics to, for example, federal, state, and/or local governments to evaluate success of the V2V and/or V2I initiatives.
the information about the one or more non-capable ground transportation entities comprising the predicted future trajectory of the one of the non-capable ground transportation entities 
[0066] The present disclosure can reduce or eliminate a need for user intervention by allowing for automated determination of typical vehicle trajectories during initial system operation. 
trajectory characteristics such as turn movements and/or trajectory anomalies that can be classified as incidents on the roadway.   
[0087] Wide angle FOV imagery can be exploited to monitor regions of interest within the intersection, an area that is often not covered by individual video or radar based above ground detection solutions. Of interest in the wide angle sensor embodiments described herein is the detection of pedestrians in or near the crosswalk, in addition to detection, tracking, and/or trajectory assessment of vehicles as they move through the intersection. The detection of pedestrians within the crosswalk is of significant interest to progressive traffic management plans, where the traffic controller can extend the walk time as a function of pedestrian presence as a means to increase intersection safety. The detection, tracking and/or trajectory analysis of vehicles within the intersection provides data relevant to monitoring the efficiency and/or safety of the intersection. {i.e. predict trajectories all vehicles including non-capable ground transportation entities}
Stelzig did not disclose based on the motion data generated by the electronic sensors about the one or more non-capable ground transportation entities that are not capable of sending safety messages to other ground transportation entities, applying a trajectory-building machine learning model to build a predicted future trajectory for one of the non-capable the ground transportation entities; and 
Referring to Fig. 4, Wolterman teaches a roadside collision warning system using artificial intelligence wherein [0007] In one example, a vehicle approaches the traffic signal at the intersection, which may be a stop sign or flashing red light, continuous red light, yellow light, provides a violation prediction if the stopping deceleration exceeds a threshold deceleration. {i.e. predict future trajectory}
[0019] An improved apparatus for controlling a traffic signal at an intersection includes an artificial intelligence (AI) based situational analyzer. The term AI system will also be used to describe an AI based situational analyzer. The AI system receives vehicle data, related to the speed and position of vehicles approaching the intersection. “an artificial intelligence (AI) based situational analyzer” thus a machine learning model}
[0040] FIG. 4 illustrates a system according to the present invention. The AI system 80 receives data from an imaging sensor 82, speed sensor 84, ambient condition sensor system 86, clock 88, and (optionally) external data over a communications network 96. The AI system is operable to control the light sequence through signal control 90, and also to operate additional warning devices through additional warning control 92. The AI system may communicate with or operate other devices through link 94. {i.e. located in the vicinity of the intersection}
Stelzig and Wolterman are considered to be analogous art because they pertain to a roadside sensing system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate based on the motion data generated by the electronic sensors about the one or more non-capable ground transportation entities that are not capable of sending safety messages to other ground transportation entities, applying a trajectory-building machine learning model to build a predicted future trajectory for one of the non-capable the ground transportation entities for Stelzig's system in order to make more accurate determination.
wherein the safety messages conform to a message structure defined by a regulatory regime.
Bai teaches a vehicle communications system [0036] Accordingly, the roadside unit 104 transmits a packet through the wireless communication circuit 204 to a vehicle equipped with an OBU. In an embodiment, the roadside unit 104 may broadcast the packet through WAVE/DSRC standard specification, for example, Basic Safety Message (BSM) packet, wherein this packet may include basic safety message format.
Stelzig and Bai are considered to be analogous art because they pertain to a vehicle safety system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the safety messages conform to a message structure defined by a regulatory regime for Stelzig's system in order to compliant with regulatory standards.
Regarding claim 23, the claim is interpreted and rejected as claim 20. 
Regarding claim 24, Stelzig did not disclose the machine learning model is provided to the equipment located in the vicinity of the intersection by a remote server through the Internet.
First, Stelzig disclosed [0095] FIG. 20 is a schematic block diagram of an embodiment of remote processing of ALPR information according to the present disclosure. In this embodiment, the ALPR functionality 2095 can be running on a remote server (e.g., cloud based processing) accessed through the network 2096, where the ALPR functionality 2095 can be run either in real time or off line as a daily batch processing procedure. The multi-sensor system is able to reduce network bandwidth requirements through transmitting only the image region of interest where the candidate plate resides (e.g., as shown in FIG. 18). This reduction in bandwidth can result in 
Second, Wolterman teaches a roadside collision warning system using artificial intelligence [0042] FIG. 6 is a schematic of a system in which the AI system associated with one intersection may communicate with remote AI systems and other devices. The system includes the AI system 120, communications network 122, a source of traffic data 124, a source of weather data 126, a law enforcement computer 128, a remote AI system 130, and a remote light control 132.
[0047] Data exchange with other systems or devices may occur over local communications networks, the Internet, satellite links, or other wireless or cable links. For example, time data may be received as a wireless time signal. Pattern analysis may also be performed on aggregated data for greater prediction accuracy.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the machine learning model is provided to the equipment located in the vicinity of the intersection by a remote server through the Internet for Stelzig's system in order to provide better prediction.
Regarding claim 25, the claim is interpreted and rejected as claim 22. {see [0040] and FIG. 4 of Wolterman}
Regarding claim 26, Stelzig did not disclose comprising training the trajectory-building machine learning model using a first set of motion data generated by the electronic sensors located in the vicinity of the intersection.
Wolterman teaches further [0030] For example, in dry conditions, a threshold deceleration of 0.1 to 0.2 g may be acceptable. In adverse conditions, such as ice, snow, rain, and 
[0055] Examples according to the present invention use artificial intelligence (AI) in the control of traffic signals. The AI system can learn from and adapt to driver behavior, changing ambient conditions, and other features that may make an intersection dangerous. 
[0056] For example, the AI system may judge whether moving vehicle behavior is indicative of an aggressive driver or of a driver that is unaware of the signal. For example, driving patterns at different times of the day may be analyzed. For example at rush hour driver behavior may be consistent with more abrupt acceleration and braking. In such circumstances, warnings may be given to drivers only if the driver behavior is atypical for the time of day. For example, the threshold deceleration may be increased during rush hour periods to accommodate more aggressive driving.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate training the trajectory-building machine learning model using a first set of motion data generated by the electronic sensors located in the vicinity of the intersection for Stelzig's system in order to provide better prediction. 
Regarding claim 27, the claim is interpreted and rejected as claim 24 and 26. {i.e. when the AI system (i.e. a server) is located at a remote location, acquired data have to be sent for learning (i.e. training)}
Regarding claim 29, Stelzig did not disclose the virtual safety messages are substitutes for basic safety messages or personal safety messages of unconnected ground transportation entities.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the virtual safety messages are substitutes for basic safety messages or personal safety messages of unconnected ground transportation entities for Stelzig's system in order to assist vehicle safety.
Regarding claim 30, Stelzig disclosed further [0107] This information would be transmitted to the instrumented vehicles by the aggregation point 24119, as described herein, and/or can be displayed on variable message and/or dedicated pedestrian warning signs 24126 installed within view of the intersection. This concept can be extended to debris and/or intersection incident detection (e.g., stalled vehicles, accidents, etc.).
Regarding claim 31, the claim is interpreted and rejected as claim 22 and 26.

Regarding claim 33, Stelzig disclosed further [0089] Collision warning and/or avoidance systems can make use of vehicle, debris, and/or pedestrian detection information to provide timely feedback to the driver.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate inferring an imminent dangerous situation for one of the ground transportation entities that is capable of receiving safety messages for Stelzig's system as an alternative embodiment in order to provide timely feedback to the driver.
Regarding claim 35, referring to Fig. 23, Stelzig disclosed further [0104] An instrumented vehicle contains the equipment to self-localize (e.g., using global positioning systems (GPS)) and to communicate (e.g., using radios) their position and/or velocity information to other vehicles and/or infrastructure.
[0105] The system described herein can provide individual vehicle tracks, in real world coordinates from the sensors (e.g., the multi-sensor video/radar/ALPR 23120 combination and/or the wide angle FOV sensor 23121), which can then be relayed to the instrumented vehicles T.sub.1 and T.sub.2. 
Regarding claim 36, Stelzig did not disclose sending the safety messages comprises broadcasting the safety messages for receipt by any of the one or more capable ground transportation entities.
broadcast the packet through WAVE/DSRC standard specification, for example, Basic Safety Message (BSM) packet, wherein this packet may include basic safety message format. WAVE/DSRC can be Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Roadside (V2R) communication and Vehicle-to-Infrastructure (V2I) communication, or generally named V2X communication technology. The disclosure is not limited to such disclosures. Thus, the vehicle having the OBU may receive V2X basic safety messages and be aware of any object in the vicinity (e.g. vehicle, motorcycle, bicycle or pedestrian), and an event determining module of the OBU may issue a warning message if there is an object too close to the vehicle so as to prevent a collision.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate broadcasting the safety messages for receipt by any of the one or more capable ground transportation entities for Stelzig's system in order to provide the information to all the entities nearby.
Regarding claim 38, Stelzig disclosed further [0087] Wide angle FOV imagery can be exploited to monitor regions of interest within the intersection, an area that is often not covered by individual video or radar based above ground detection solutions. Of interest in the wide angle sensor embodiments described herein is the detection of pedestrians in or near the crosswalk, in addition to detection, tracking, and/or trajectory assessment of vehicles as they move through the intersection. The detection of pedestrians within the crosswalk is of significant interest to progressive traffic management plans, where the traffic controller can extend the walk time as a function of pedestrian presence as a means to increase intersection safety. The 
Regarding claim 48, the claim is interpreted and rejected as claim 20. 
Regarding claim 51, the claim is interpreted and rejected as claim 20. {see “the aggregation point 23119 (e.g., an intersection control cabinet)” of [0106]}


Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzig (US 20140195138) in view of Wolterman (US 20060181433), in view of in view of Bai (US 20170268896), in view of Nascimento (US 20180122237).
Regarding claim 40, Stelzig did not disclose comprising reconstructing a current state of the one of the non-capable ground transportation entities and incorporating in the safety messages information about the reconstructed current state.
Nascimento teaches a traffic monitoring system wherein [0016] FIG. 13 shows a flow diagram of an example method for monitoring vehicle travel and recreating a vehicle travel event, in accordance with various aspects of the present disclosure.
{see further details in [0267], [0288], [0296-0297] and [0300-0302]}
Stelzig and Nascimento are considered to be analogous art because they pertain to a traffic monitoring system. Therefore, it would have been obvious to one of ordinary skills in the .


Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzig (US 20140195138) in view of Wolterman (US 20060181433), in view of in view of Bai (US 20170268896), in view of Raamot (US 20160027299).
Regarding claim 42, Stelzig did not disclose in which the safety messages comprise information about a historical trajectory of the one of the non- capable ground transportation entities.
Raamot disclosed a traffic signal controller wherein [0051] Certain embodiments of the traffic controller described herein overcome these limitations by providing the traffic controller with geometric awareness of the intersection, vehicle trajectory data as an input for vehicle demand, as well as awareness of the traffic policies and standardized timing practices. This broadened awareness may open a platform for an entirely new set of traffic control strategies, optimization models, and features. The terms "trajectory," "vehicle trajectory," and the like, in addition to having their ordinary meaning, are used herein to refer to a path of a vehicle with respect to an intersection. For example, a trajectory of a vehicle may refer to any combination of position, speed (or velocity), and acceleration (including solely position or solely speed or solely acceleration). In some embodiments, speed is an important aspect of vehicle trajectory that provides advantages over existing position-based traffic detection systems, but its inclusion in all The trajectory of a vehicle may include past, present, or future predicted position, speed, or acceleration information. In some embodiments, predicting future trajectory information provides advantages over existing traffic controller systems, but its inclusion in all embodiments is not required to achieve at least some advantages described herein.
Stelzig and Raamot are considered to be analogous art because they pertain to a roadside sensing system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the safety messages comprise information about a historical trajectory of the one of the non- capable ground transportation entities for Stelzig's system in order to provide the more information to all the entities nearby.




Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 23-27, 29-33, 35-36, 38-45, 48, 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.